REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 3, 2013, by Converted Organics, Inc., a Delaware corporation (the
“Company”), and each of the investors signatory hereto (each an “Investor” and
collectively the “Investors”).
 
WHEREAS, pursuant to the Agreement and Plan of Merger, made and entered into on
June 3, 2013 (the “Merger Agreement”), by and among the Company, COIN Merger
Sub, a Delaware corporation and a wholly-owned subsidiary of the Company, and
Finjan, Inc., a Delaware corporation (“Finjan”), as of the Effective Time (as
defined in the Merger Agreement), each share of common stock, par value $0.01
per share, of Finjan held by Investors who owned Finjan common stock immediately
prior to the Effective Time (“Finjan Investors”) shall be converted into the
right to receive shares of Common Stock (as hereinafter defined), upon the terms
and subject to the conditions contained in the Merger Agreement;
 
WHEREAS, pursuant to the Exchange Agreement (as defined in the Merger
Agreement), immediately following the Effective Time, each of Hudson Bay Master
Fund Ltd. and Iroquois Master Fund Ltd. will exchange its Investor Securities
for Exchange Shares (each as defined in the Exchange Agreement) (the
“Exchange”);
 
WHEREAS, pursuant to the Merger Agreement, immediately following the Merger, the
Company shall change its name to Finjan Holdings, Inc., through a short-form
merger pursuant to Section 253 of the General Corporation Law of the State of
Delaware; and
 
WHEREAS, pursuant to the Merger Agreement, the Company agreed to grant certain
registration rights with respect to the shares of Common Stock issued to the
Investors in connection with the Merger and the Exchange, and the Company
desires to grant such registration rights upon the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
1.           REGISTRATION RIGHTS.
 
1.1           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Merger Agreement shall have the meanings given
such terms in the Merger Agreement.  For purposes of this Agreement:
 
(a)           Common Stock.  The term “Common Stock” means the Company’s common
stock, $0.0001 par value per share.
 
(b)           Exchange Act.  The term “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, all as the same shall be in effect at the
time.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Holder.  The term “Holder” means any person owning of record
Registrable Securities or any assignee of record of such Registrable Securities
to whom rights set forth herein have been duly assigned in accordance with this
Agreement.
 
(d)           Registrable Securities.  The term “Registrable Securities” means
(i) an aggregate of 245,604,624 shares of Common Stock issued by the Company to
certain of the Investors in the Merger (ii) an aggregate of 21,473,628 shares of
Common Stock issued by the Company to certain of the Investors pursuant to the
Exchange Agreement and (iii) any shares of Common Stock of the Company issued or
issuable  in respect of the shares described in clauses (i) and (ii) as a
dividend or other distribution with respect thereto, in exchange for or in
replacement of such shares, or as a result of a stock split, recapitalization,
merger or other reorganization.  As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when:  (a) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such registration
statement; (b) such securities shall have been transferred pursuant to Rule 144
of the Securities Act, and such securities may thereafter be re-sold without
registration under the Securities Act; (c) such securities are eligible to be
sold without registration under the Securities Act pursuant to and in accordance
with Rule 144(b)(1) under the Securities Act without volume restrictions; or (d)
such securities shall have ceased to be outstanding.
 
(e)           Registration.  The terms “register,” “registration” and
“registered” refer to a registration effected by preparing and filing a
registration statement in compliance with the Securities Act, and the
declaration or ordering of effectiveness of such registration statement.
 
(f)           SEC.  The term “SEC” or “Commission” means the U.S. Securities and
Exchange Commission.
 
(g)           Securities Act.  The term “Securities Act” means the Securities
Act of 1933, as amended, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect at the time.
 
1.2           Registrations on behalf of Holders.
 
(a)           Registration.  As soon as reasonably practicable after the date of
this Agreement but in any event no later than the 45th calendar day following
the Closing Date (the “Filing Deadline”), the Company shall prepare and file a
registration statement on Form S-1 (or on such other form as the Company shall
then be eligible to use) providing for the resale of the Registrable Securities
by the Holders pursuant to Rule 415 of the Securities Act (as amended or
supplemented, the “Registration Statement”).  The Company shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective by the SEC as soon as reasonably practicable following the
date of such filing.   The Registration Statement shall provide for the resale
from time to time, and pursuant to any method or combination of methods legally
available (including, without limitation, an underwritten offering, a direct
sale to purchasers, a sale through brokers or agents, or a sale over the
Internet) by the Holders of any and all Registrable Securities.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           One-Time Deferral  Notwithstanding the foregoing, if the Company
shall furnish to the selling Holders a certificate signed by the President or
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board of Directors of the Company it would be detrimental to the Company
and its shareholders to file the Registration Statement because such filing
would (i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the one-time right to defer such filing for a period
of not more than forty-five (45) days after the date of delivery of such
certificate; provided, however, the Company shall not register any securities
for its own account or that of any other shareholder during such forty-five (45)
day period other than in connection with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company.
 
(c)           Expenses.  All expenses incurred in connection with a registration
pursuant to this Section 1.2, including without limitation all registration,
qualification, printers’, accounting and Company counsel fees shall be borne by
the Company.  Each Holder participating in a registration pursuant to this
Section 1.2 shall bear such Holder’s proportionate share (based on the number of
shares sold by such Holder over the total number of shares included in such
registration at the time it is declared effective) of all discounts, commissions
or other amounts payable to underwriters or brokers, if any, in connection with
such offering.
 
1.3           Rule 415; Cutback  Subject to the last sentence of this Section
1.3, if at any time the SEC takes the position that the offering of some or all
of the Registrable Securities in a Registration Statement is not eligible to be
made on a delayed or continuous basis under the provisions of Rule 415 under the
Securities Act or requires any Investor to be named as an “underwriter”, the
Company shall use its commercially reasonable efforts to persuade the SEC that
the offering contemplated by the Registration Statement is a valid secondary
offering and not an offering “by or on behalf of the issuer” as defined in Rule
415 and that none of the Investors is an “underwriter”.  In the event that,
despite the Company’s commercially reasonable efforts and compliance with the
terms of this Section 1.3, the SEC refuses to alter its position, the Company
shall (i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of Rule
415 (collectively, the “SEC Restrictions”).  Any cut-back imposed on the
Investors pursuant to this Section 1.3 shall be allocated among the Investors on
a pro rata basis, unless the SEC Restrictions otherwise require or provide or
the Investors otherwise agree.  The Company shall use its commercially
reasonable efforts to effect the registration of the Cut Back Shares as soon as
practicable after the Company is able to effect such registration in accordance
with any SEC Restrictions (such date, the “Restriction Termination Date” of such
Cut Back Shares).  From and after the Restriction Termination Date applicable to
any Cut Back Shares, all of the provisions of this Agreement shall again be
applicable to such Cut Back Shares; provided, however, that the Filing Deadline
for the Registration Statement including such Cut Back Shares shall be ten (10)
business days after such Restriction Termination Date.  To the extent the SEC
does not permit some or all of the Registrable Securities not previously
registered on a registration statement hereunder to be registered on a resale
registration statement, the Company shall file additional registration
statements successively trying to register on each such additional registration
statement the maximum number of remaining Registrable Securities until all
Registrable Securities have been registered for resale with the
SEC.  Notwithstanding any contrary provision contained in this Agreement, in the
event the SEC directly or indirectly indicates to the Company that a particular
Investor or Investors (but not all of the Investors) should be identified as an
“underwriter” in a Registration Statement or indicates, directly or indirectly
(including, without limitation, through statements that could reasonably be
concluded to relate to a particular Investor or Investors (but not all of the
Investors)), that the exclusion of any such Investor or Investors as a selling
stockholder under a Registration Statement would mitigate the need to remove
some or all of the Registrable Securities held by other Holders from a
Registration Statement or the applicability of SEC restrictions, then the
Company shall have the right, exercisable in its sole discretion, to exclude the
Registrable Securities held by such Investors from the Registration Statement to
such extent and such excluded Registrable Securities shall thereafter cease to
be Registrable Securities, provided, however, for the avoidance of doubt, the
Company shall use its commercially reasonable efforts (including responding to
one round of SEC comment on the issue) to advance any such Investor’s view that
such Investor should not be identified as an “underwriter”.
 
 
3

--------------------------------------------------------------------------------

 
 
1.4           Obligations of the Company.  When required to effect the
registration of any Registrable Securities under this Agreement, the Company
shall, as expeditiously as reasonably possible:
 
(a)           Use its commercially reasonable efforts to prepare and file with
the SEC a registration statement with respect to such Registrable Securities and
use its commercially reasonable efforts to cause such registration statement to
become effective as soon as reasonably practicable, and to remain continuously
effective until the earlier of (i) such time as all of such Registrable
Securities have been publicly sold by the Holders or (ii) such time as no
Registrable Securities are outstanding, whichever occurs earlier (the
“Effectiveness Period”).
 
(b)           Prepare and file with the SEC (and promptly respond to any
comments from the SEC in respect of) such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period and to comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
Registration Statement until such time as all of such Registrable Securities
registered thereunder shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.  In the case of amendments and supplements to a
registration statement which are required to be filed pursuant to this Agreement
by reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or
any analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such registration statement, if applicable, or
shall file such amendments or supplements with the SEC on the same day on which
the Exchange Act report is filed which created the requirement for the Company
to amend or supplement such registration statement.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by them that
are included in such registration statement.
 
(d)           Use commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions. The Company shall
promptly notify each selling Holder of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or "blue sky"
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.
 
(e)           Notify each selling Holder of Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the occurrence of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and promptly prepare a supplement or amendment to such registration
statement to correct such untrue statement or omission, and deliver such number
of copies of any supplement or amendment to each selling Holder as such Holder
may reasonably request.
 
(f)           Use its commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement prepared hereunder, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, (ii) if such an order or suspension is issued, to obtain the withdrawal of
such order or suspension at the earliest possible moment and to notify each
Holder who holds Registrable Securities being sold of the issuance of such order
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.
 
(g)           Use its commercially reasonable efforts either to cause all the
Registrable Securities covered by a registration statement prepared hereunder to
be listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 1.4(g).
 
(h)           Cooperate with the Holders who hold Registrable Securities being
offered and, to the extent applicable, facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legend) representing the
Registrable Securities to be offered pursuant to a registration statement filed
hereunder and enable such certificates to be in such denominations or amounts,
as the case may be, as such Holders may reasonably request and registered in
such names as such Holders may request.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           If requested by a selling Holder, use its commercially reasonable
efforts to (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as a selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including, without limitation, information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) as soon as practicable, supplement or
make amendments to any registration statement if reasonably requested by a
selling Holder holding any Registrable Securities.
 
(j)           Notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed.
 
(k)           After such registration statement becomes effective, notify each
selling Holder of any request by the SEC that the Company amend or supplement
such registration statement or prospectus.
 
(l)           Neither the Company nor any subsidiary or affiliate thereof shall
identify any Investor as an underwriter in any public disclosure or filing with
the SEC or any trading market where any securities of the Company are listed or
traded without such Investor’s consent.
 
(m)           Notwithstanding any other provision of this Agreement, from and
after the time a registration statement filed under this Section 1 covering
Registrable Securities is declared effective, the Company shall have the right
to suspend the registration statement and the related prospectus for a period of
time in order to prevent premature disclosure of any material non-public
information related to corporate developments by delivering notice of such
suspension to the Holders, provided, however, that the Company may exercise the
right to such suspension for a period not to exceed ninety (90) days.  From and
after the date of a notice of suspension under this Section 1.4(m), each selling
Holder agrees not to use the registration statement or the related prospectus
for resale of any Registrable Security until the earlier of (1) notice from the
Company that such suspension has been lifted or (2) the 91st day following the
giving of the notice of suspension.
 
1.5           Obligations of Holders.
 
(a)           Each Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such reasonable documents in connection with such
registration as the Company may reasonably request.  Each Holder shall provide
such information to the Company at least two (2) Business Days prior to the
first anticipated filing date of such Registration Statement if such Holder
elects to have any of the Registrable Securities included in the Registration
Statement.  It shall be a condition precedent to the obligations of the Company
to take any action pursuant to Sections 1.2 or Subsections 1.4(a), (b), (d), (g)
or (i) that the selling Holders shall furnish to the Company the information
required to be furnished pursuant to this Section 1.5(a).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Each Holder agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of a
Registration Statement hereunder, unless such Holder has notified the Company in
writing of its election to exclude all of its Registrable Securities from such
Registration Statement.
 
(c)           Each Holder agrees that, upon receipt of any notice from the
Company of either (i) the commencement of a suspension of the registration
statement pursuant to Section 1.4(m) or (ii) the happening of an event described
in Section 1.4(e), such Holder will immediately discontinue disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities, until the Holder is advised by the Company that such
dispositions may again be made.
 
1.6           Delay of Registration.  No Holder shall have any right to obtain
or seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.
 
1.7           Indemnification.  In the event any Registrable Securities are
included in a registration statement under Section 1.2:
 
(a)           By the Company.  To the extent permitted by law, the Company will
indemnify and hold harmless each Holder, the partners, officers, directors,
members, employees and agents of each Holder and each person, if any, who
controls such Holder within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, or liabilities (joint or several) to
which any of the foregoing persons may become subject under the Securities Act,
the Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively, the “Violations” and, individually, a “Violation”):
 
(i)           any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto; or
 
(ii)           the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; or
 
(iii)           any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any federal or state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
federal or state securities law in connection with the offering covered by such
registration statement.
 
 
7

--------------------------------------------------------------------------------

 
 
The Company will promptly reimburse each such person to be indemnified pursuant
to this Section 1.7(a) for any legal or other expenses reasonably incurred by
them, after a request for reimbursement has been received by the Company, in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided however, that the indemnity agreement contained in
this Section 1.7(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished for use in connection with such registration under this
Agreement by such Holder, partner, officer, director, member, employee, agent or
controlling person of such Holder.
 
(b)           By Selling Holders.  To the extent permitted by law, each selling
Holder will be required severally and not jointly to indemnify and hold harmless
the Company, each of its directors, employees, agents, each of its officers who
have signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act, against any losses, claims,
damages or liabilities (joint or several) to which any of the foregoing persons
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration under this Agreement or,
in the case of a Violation described in clause (a)(iii) of this Section 1.7, the
Violation relates to a violation or alleged violation by such Holder.  Each such
Holder will promptly reimburse any legal or other expenses reasonably incurred
by the Company or any such director, officer, controlling person, underwriter or
other Holder, partner, officer, director, controlling person of such other
Holder in connection with investigating or defending any such loss, claim,
damage, liability or action after a request for reimbursement has been received
by the indemnifying Holder; provided, however, that the indemnity agreement
contained in this Section 1.7(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the selling Holder (which consent shall not be
unreasonably withheld); and provided further, that the total amounts payable in
indemnity by a selling Holder under this Section 1.7(b) in respect of any
Violation shall not exceed the net proceeds received by such Holder in the
registered offering out of which such Violation arises.
 
(c)           Notice.  Promptly after receipt by an indemnified party under this
Section  1.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section  1.7, deliver to
the indemnifying party a written notice of the commencement thereof.  The
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain its own counsel, with
the fees and expenses to be paid by the indemnifying party, if representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential conflict of interests between such
indemnified party and any other party represented by such counsel in such
proceeding.  The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if materially
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 1.7, but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 1.7.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Defect Eliminated in Final Prospectus.  The foregoing indemnity
agreements of the Company and selling Holders are subject to the condition that,
insofar as they relate to any Violation made in a preliminary prospectus but
eliminated or remedied in the amended prospectus on file with the SEC at the
time the registration statement in question becomes effective or the amended
prospectus filed with the SEC pursuant to SEC Rule 424(b) (the “Final
Prospectus”), such indemnity agreement shall not inure to the benefit of any
person if a copy of the Final Prospectus was furnished to the indemnified party
or filed with the SEC prior to the sale of Registrable Securities to the person
asserting the loss, liability, claim or damage and such Final Prospectus was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Securities Act.
 
(e)           Contribution.  If the indemnification provided for in this
Section 1.7 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, then the indemnifying party, in lieu of indemnifying the
indemnified party, shall contribute to the amount paid or payable by such
indemnified party with respect to such loss, liability, claim, damage or expense
in the proportion that is appropriate to reflect the relative fault of the
indemnifying party and the indemnified party in connection with the statements
or omissions that resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations.  The relative fault of the
indemnifying party and the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party pursuant to a
registration under this Agreement, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  In any such case, (A) no such Holder will be required to contribute
any amount in excess of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation;
and (B) no person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person or entity who was not guilty of such fraudulent
misrepresentation.
 
(f)           Survival.  The obligations of the Company and selling Holders
under this Section 1.7 shall survive the completion of any offering of
Registrable Securities in a registration statement, and otherwise.
 
1.8           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission which may at any time permit
the sale of the Registrable Securities to the public without registration, the
Company agrees to:
 
 
9

--------------------------------------------------------------------------------

 
 
(a)           Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;
 
(b)           Use reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and
 
(c)           So long as a Holder owns any Registrable Securities, to furnish to
the Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such securities
without registration.
 
1.9           Additional Shares.  The Company, at its option, may register,
under any registration statement and any filings with any state securities
commissions filed pursuant to this Agreement, any number of unissued shares of
Common Stock of the Company or any shares of Common Stock or other securities of
the Company owned by any other securityholder(s) of the Company, subject to
Section 1.3.
 
2.           ASSIGNMENT AND AMENDMENT.
 
2.1           Assignment.  The registration rights of a Holder under Section 1
hereof may be assigned to an assignee or transferee of such Holder’s Registrable
Securities; provided, however that no party may assign any of its rights
hereunder, and any purported transfer of such rights shall be void, unless (i)
the assignment of Registrable Securities to which the assignment of rights
hereunder relates was effected in accordance with applicable law and the Lock-Up
Agreement entered into by and between the Company and such Holder (the "Lock-Up
Agreement") and the further disposition of such Registrable Securities by the
assignee is restricted under the Securities Act, (ii) the Company is given
written notice by the assigning party at the time of such assignment stating the
name and address of the assignee and identifying the securities of the Company
as to which the rights in question are being assigned and (iii) the assignee
executes and delivers to the Company joinder agreements in forms reasonably
satisfactory to the Company pursuant to which the assignee agrees to be bound by
the terms of this Agreement as an Investor and the Lock-Up Agreement (to the
extent applicable pursuant to and in accordance with the terms and provisions of
the Lock-Up Agreement) as a Stockholder; and provided further that any such
assignee shall receive such assigned rights subject to all the terms,
restrictions and conditions of this Agreement, including without limitation the
provisions of this Section 2.
 
2.2           Amendment and Waiver of Rights.  Any provision of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holders (and/or any of their permitted
successors and assignors) holding a majority of all of the Registrable
Securities, provided that the consent of the Holders shall not be required after
such time as the Holders shall not hold any Registrable Securities.  Any
amendment or waiver effected in accordance with this Section 2.2 shall be
binding upon each Holder, each permitted successor or assignee of such Holder
and the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
3.           GENERAL PROVISIONS.
 
3.1           Notices.  Any and all notices required or permitted to be given to
a party pursuant to the provisions of this Agreement will be in writing and will
be effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following:  (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile or electronic mail address, addressed to the other party at its
facsimile number or electronic mail address specified herein (or hereafter
modified by subsequent notice to the parties hereto), with confirmation of
receipt made by printed confirmation sheet verifying successful transmission of
the facsimile or electronic mail; (iii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; or (iv) three (3) business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries.
 
All notices not delivered personally or by facsimile or electronic mail will be
sent with postage and/or other charges prepaid and properly addressed to the
party to be notified at the address or facsimile number or electronic mail
address as follows, or at such other address or facsimile number or electronic
mail address as such other party may designate by one of the indicated means of
notice herein to the other parties hereto as follows:
 
(a)           if to a Holder, at such Holder’s address as set forth on the
Holder's signature page hereto or such other address provided by the Holder to
the Company, or, if the Holder does not provide its address to the Company on
the signature page hereto or otherwise, at such Holder’s address as set forth in
the books and records of the Company.
 
(b)           if to the Company, marked “Attention:  Shimon Steinmetz”, at
Finjan Holdings, Inc. (f/k/a Converted Organics, Inc.), 261 Madison Avenue, New
York, NY 10016, E-mail: shimon@finjan.com, Facsimile: (917) 591-4351.
 
3.2           Entire Agreement.  This Agreement and the documents referred to
herein, together with all the Exhibits hereto, constitute the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.
 
3.3           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
will be governed by and construed in accordance with the laws of the State of
Delaware , without giving effect to that body of laws pertaining to conflict of
laws.  Each of the parties hereto hereby irrevocably consents to the exclusive
jurisdiction of the courts of the State of Delaware and the United States
District Court for the District of Delaware with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Agreement or any acts or
omissions relating to the registration of the securities hereunder, and consent
to the service of process in any such action or legal proceeding by means of
registered or certified mail, return receipt requested, in care of the address
as set forth above or such other address as the undersigned shall furnish in
writing to the other.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.
 
 
11

--------------------------------------------------------------------------------

 
 
3.4           Severability.  If any provision of this Agreement is is prohibited
by law or otherwise determined by any court or arbitrator of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision will be deemed amended to apply to the broadest extent that it would
be valid and enforceable, and the invalidity, illegality or unenforceability of
such provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity, illegality or unenforceability of
the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.   The parties will endeavor in good faith negotiations to replace the
prohibited, invalid, illegal or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).
 
3.5           Third Parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
successors and assigns and other than as set forth in Section 1.7, any rights or
remedies under or by reason of this Agreement.
 
3.6           Successors And Assigns.  Subject to the provisions of Section 2.1,
this Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives.
 
3.7           Titles and Headings.  The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.
 
3.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
 
3.9           Further Assurances.  The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.
 
3.10           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder
hereunder.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each Holder
shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.
 
[Signature Page Follows]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 

 
CONVERTED ORGANICS, INC.
           
By:
        Name        Title           

 


[SIGNATURE PAGE OF INVESTORS FOLLOWS]
 
REGISTRATION RIGHTS AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
                                                                                      



Name of Investor:                                  
By:
        Name        Title                    Address of Investor:              
         

 
 
[SIGNATURE PAGE OF INVESTORS]


REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------
